Citation Nr: 0525864	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  95-32 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the first carpometacarpal joint of the 
right hand (the thumb).

2.  Entitlement to an increased evaluation for partial 
amputations of the ring and little fingers of the right hand 
with scars of the palm, rated as 20 percent disabling prior 
to May 8, 1999, and as 30 percent disabling as of this date.

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right wrist.

4.  Entitlement to a total rating for compensation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board remanded the issues in March 1997 for additional 
development.  In a January 2000 decision, the Board denied an 
increased disability rating for traumatic arthritis of the 
first carpal and metacarpal joints of the right hand, granted 
the appellant an increased rating from 20 percent to 30 
percent for partial amputations of the ring and little 
fingers of the right hand from May 8, 1999, and denied an 
increased disability rating for arthritis of the right wrist.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Veterans Claims Court).  In 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the veteran's claims.  
This law also eliminated the concept of a well-grounded 
claim.

By an order dated in August 2001, the Veterans Claims Court 
vacated the Board's January 2000 decision to the extent it 
was adverse to the appellant and remanded the case for 
readjudication in light of the new statutory requirements.  
In July 2002, the Board again denied the veteran's claims.  
In December 2004, the Veterans Claims Court remanded the 
claims for VCAA compliance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends, in essence, that his service-connected 
right hand/wrist disabilities are worse that currently 
evaluated.  He further maintains that he is unable to work 
due to his service-connected disabilities.  In view of the 
remand from the Veterans Claims Court, the veteran's on-going 
complaints, the medical evidence received to date, the 
contentions advanced, and the posture of the case at this 
time, the Board finds that additional development is 
indicated.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that the duty to assist and 
notice obligations have been satisfied in 
accordance with the Veterans Claims 
Assistance Act (VCAA) as provided in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs,  345 
F.3d 1334 (Fed. Cir. 2003).  
Particularly, the RO must notify the 
appellant as to what evidence or 
information is needed to support his 
claims, what evidence VA will develop, 
and what evidence he must furnish.  If he 
identifies private or VA medical 
evidence, it should be associated with 
the claims file.

2.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Outpatient Clinic in Orlando, Florida, 
for the period from July 2002 to the 
present.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA joints 
examination to determine the nature and 
extent of his service-connected right 
hand/wrist disabilities.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

In addition, the examiner is requested to 
enter an opinion as to whether the 
veteran's impairment due to right 
wrist/hand disabilities is so severe as 
to preclude substantially gainful 
employment.  

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

